Order entered February 7, 2022




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-21-01166-CV

                       DIEGO VELASQUEZ, Appellant

                                       V.

                         DANIELA RAYON, Appellee

               On Appeal from the 429th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 429-54052-2021

                                    ORDER

      This is an appeal from a protective order. Before the Court is appellee’s

January 27, 2022 “Motion/Plea In Abatement.” Relying on section 81.009(b) of

the Texas Family Code, appellee seeks to abate this appeal pending resolution of a

separate divorce proceeding involving appellant.     See TEX. FAM. CODE ANN.

§ 81.009(b) (providing a protective order rendered against party in suit for

dissolution of marriage may not be appealed until divorce decree becomes final).

We DENY the motion. See Puente v. Puente, No. 01-18-00583-CV, 2019 WL
3418510, at *3 (Tex. App.—Houston [1st Dist.] July 30, 2019, no pet.) (section

81.009(b) applies solely to protective orders entered in divorce action, not to

protective orders in another proceeding against person who is also party to separate

suit for divorce).




                                             /s/   ROBERT D. BURNS, III
                                                   CHIEF JUSTICE